  Case 3:21-cv-03014-RAL Document 3 Filed 08/26/21 Page 1 of 4 PageID #: 15




                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      CENTRAL DIVISION



 MATTHEW LEDDON,                                                  3:21-CV-03014-RAL


                               Petitioner,
                                                         ORDER DIRECTING SERVICE AND
                vs.                                       REQUIRE^G RESPONSE WITHIN
                                                                  FOURTEEN DAYS
 DOUG CLARK,Acting Warden, South Dakota
 State Penitentiary,

                               Respondent.


        On August 19, 2021, Matthew Leddon, an inmate at the South Dakota State Penitentiary

in Sioux Falls, South Dakota, filed a petition for writ of habeas corpus under 28 U.S.C. § 2241.

Doc. 1. Leddon has paid the $5.00 filing fee. This Court now screens this case under 28 U.S.C.

§ 1915A to determine ifit states a claim on which relief can be granted.

       A post-convietion motion such as this one that attacks the execution of a sentence and not

the legality of the sentence must he brought in a petition pursuant to 28 U.S.C. § 2241 in the

district where the defendant is incarcerated. See 28 U.S.C. §§ 2241,2255; Rumsfeld v. Padilla.

542 U.S. 426, 442(2004). Leddon brought his petition in the correct district in that he is

imprisoned in Sioux Falls, South Dakota. Doe. 1^1. Only after a prisoner exhausts

administrative remedies with the Bureau ofPrisons may a prisoner seek judicial review of

sentencing credit determinations. See United States v. Tindall. 455 F.3d 885, 888 (8th Cir. 2006)

("Prisoners are entitled to administrative review ofthe computation oftheir credits, 28 C.F.R.

§§ 542.10-542.16, and after properly exhausting these administrative remedies, an inmate may

seek judicial review through filing a habeas corpus petition under 28 U.S.C. § 2241.").

                                                 1
   Case 3:21-cv-03014-RAL Document 3 Filed 08/26/21 Page 2 of 4 PageID #: 16




        The exhaustion requirement for a petition under 28 U.S.C. § 2241 is judicially created

 and not a jurisdictional requirement. Lueth v. Beach. 498 F.3d 795,797 n.3 (8th Cir. 2007). A

 habeas petition can be excused from exhaustion requirements if the process would be futile and

 serve no useful purpose. See Elwood v. Jeter. 386 F.3d 842, 844 n.l (8th Cir. 2004)."In

 determining whether exhaustion is required, federal courts must balance the interest ofthe

 individual in retaining prompt access to a federal judicial forum against countervailing

 institutional interests favoring exhaustion." McCarthv v. Madigan. 503 U.S. 140, 146(1992).

        Leddon was indicted for being a prohibited person in possession of a firearm in violation

 of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and 924(d) on March 10, 2020. 3:20-CR-30061 Doc. 1.^

 He was released from custody on March 16, 2020. 3:20-CR-30061 Doc. 10. His release from

 custody was revoked for violation of his release conditions on October 21, 2020, and he

 apparently was held for 63 days until December 12, 2020. 3:20-CR-30061 Docs. 31 and 48. He

 pleaded guilty on March 22, 2021, and reentered custody at that time. 3:20-CR-30061 Doc. 74.

 He was sentenced to a term ofimprisonment of7 months by this Court on June 7, 2021. 3:20-

 CR-30061 Doc. 89.


        Leddon's Independent Sentence Computation from the Bureau ofPrisons(BOP)credits

 him with 3 days following his initial arrest and 77 days for his incarceration from the time he

 pleaded guilty until the time he was sentenced but provides no credit for the 63 days Leddon

 claims that he was held following the revocation of his release. Doc. 1-1. Instead, the sentenee

 computation notes that he was in custody at that time but was sentenced to a term oftime served

 for that violation. Id Although the order revoking his release referred to a sentence oftime




'This order will refer to the docket from Leddon's criminal case. United States v. Leddon, as
 3:20-CR-30061.
  Case 3:21-cv-03014-RAL Document 3 Filed 08/26/21 Page 3 of 4 PageID #: 17




served, Leddon alleges that the 63 days he served was not eredited toward any other sentenee

and that he had no other pending criminal eases at the time. Doc. 1      9-11. Leddon's current

release date is October 18, 2021, but if credited with the 63 days, he should have been released

on August 16, 2021. Doe. 1119.

        Leddon acknowledges that he has not exhausted his administrative remedies through the

BOP.       id.   14-18. He argues that the exhaustion requirement does not apply to him because

he is confined at a state facility. 14.H 15; see also 28 C.F.R § 542.10(b)("This Program does not

apply to inmates confined in other non-federal facilities."). He claims that he has attempted to

challenge the sentenee computation, but he has had difficulty doing so as a federal inmate in a

state facility. 14 116. He also argues that the futility exception to the exhaustion requirement

applies in his ease because an administrative remedy would take 6 to 12 months. 14 ^ 17.

Leddon has alleged facts to justify excusing him from exhausting administrative remedies. See

MeCarthv. 503 U.S. at 147. From a reading of the petition itself, this Court cannot determine

with confidence that it "plainly appears" that Leddon is not entitled to any relief here.

        Therefore, it is hereby

        ORDERED that the Clerk of Court serve by certified mail the Acting Warden and the

Attorney General for the State of South Dakota as well as the Bureau of Prisons and the U.S.

Attorney General given that Leddon is in federal custody hut housed in a state facility. It is further

        ORDERED that the Respondent file an answer, and if he so chooses, a motion to dismiss

and memorandum, within fourteen days of service of the pleadings, given the time-sensitive

nature ofthe issue. It is finally

        ORDERED that the United States Attorney file a response on behalf of the Bureau of

Prisons with fourteen days ofreceiving this order, given the time-sensitive nature ofthe issue.
Case 3:21-cv-03014-RAL Document 3 Filed 08/26/21 Page 4 of 4 PageID #: 18




   DATED August      ,2021.

                                 BY THE COURT:




                                 ROBERTO A. LANGE
                                 CHIEF JUDGE
